OFFICE OFTHEATTORNEY         GENERALOFTE~
                             AUSTIN




Honorable Bovlen Bond
c~tiinal District Attorney
Freestone County
Fairfield,Texas.
Dear Sir:                     Opinion'Ro.O-4120
                              Rer (1) Is the geneknl remltmlon,
                                    rovlded ln House Bill 76, Acts
                                   g7th Legislature,Regular Ssa-
                                   alon, epplicable to the penalty
                                   and interest and cost reoovered
                                   in a judgment obtained in 193777
                                   (2) May the owners of the prop-
                                   erty pay the delinquent taxes
                                   that have accumulatedsince the
                                   date of the.judgment,without
                                   paying the amount of the judg-
                                  ment, and thereby be entitled
                                   to the remission of peneltles and
                                   Interest on the taxes delinquent
                                   but not covered in said judgmentP
           YOU request for an opinion from this departmenthas
been   received and considered. We quote from your request:
            "WI11 you kindly give me an opinion aa to the
       effeot of the general tax remlaslonbill passed by
       the 47th Legislature, Regular Seri~lon,
                                             upon the fol-
       loving state of-facts;
              "On August 25, 1937, the State of Texas.reaover-
       ed judgment ln the District Court of Freestone County,
       Texas, against Clalr Clark, et al, for the sum of
       $426.54, for taxee, Interest and penalty on three
       separate trectn of land, and judgment provided for
       foreolosureof the lien on each separate tract for
       the tsxee, penalty, Interest and cost due thereon.
       This judgment provided for six percent on the full
       amount   of the judgment for taxes, penalty, Intereat
BonorableBowlen Bond, Page 2


    end cost. Since the date of the judgment, the ovners,
    Clair Clark, et al, have failed to pay the taxes for
    the years 1937, 1938, 1939 and 1940, and they have
    also become delinquent. ThIr judgment has never been
    satisfied, and order of sale hae been Issued thereon.
    Ulll you kindly give me the opinion on the folloving
    quebtionn:
             Does the generbl tax remlsslon bill remitt-
    ing,nl&terestand oost on delinquent taxes due for the
    years up Tao1940, If paid before PSovemberlst, 1941,
    cover the penalty, Intereat and cost recovei-ed In the
    judgment referred to above?
         ‘2.  If the above queetlon Is answered In the nega-
    tive, and you hold that the tax remlrrlon bill does not
    effect the judgment for penalty, Interest and tort tak-
    en in 1937, then can the ownera, O&e   Clark and othera,
    pay the delinquent taxersnow due for 1937, 1938 and
    1939 without pa@ng the judgment taken in 1937, aridbe
    entitled to the remiaslon of the pen&t%, interest and
    crestfor the yeara 1937, 1938 end 19391
          The applloableprovialons of said House Bill 76, Acta   of
the 47th Legislature,Regular Sewsion, are Sections 1, 2and3
thereof,vhich provldej?
          "Section 1. That all lntere8t and penaltIe
    that have aucrued on all ad valorem and poll taxes
    that were delinquenton or before July 1, 1940, due
    the State, and county, common school dlstriot, mad
    district, levee 3mprovementdistrict, water Improve-
    ment dletrlot and water control and Improvementdis-
    trlct, irrigationdistrict, and other defined subdlvi-
    slonrrof the State (and, eubjeat to the provisiona
    hereinbeforeand hereinafter contained, such Inter+M
    and penalties on delinquent ad valorem and poll taxee
    due cities, towns, end villages,‘andspecial  school
    dlstricta, and independentschool districts,)shall be
    and the same are hereby released, provided aald ad va-
    lorem and poll taxes are paid on or before November 1,
    1941, It Is provided that &he provisions hereof shall
    not apply to cities, tovna, and villages, and apeb;Ial
honorableBowlen Bond, Page 3


    school districts,and independentschool districts,
    unless and untI1 the govemIng body of any suah city,
    tovn, or vlslag,e,or speoial school dlstrlot, or In-
    dependent school dlstrlct finds that unusual or ex-
    cessive default In the payment of ad valorem and poll'
    taxes has oacurred, and that sn extension of time for
    the pnyment of such delinquent ad valorem and 9011
    taxes will prombte and acoelerate the collection there-
    of, vhereupon such governing body shall adogt a resolu-
    tIon or.ordInanoeevldenclngsuoh fIndIng, and upon
    the racordIng of suoh fSndlngs bf faot snd the provl-
    slons of this Act shall be In full force and effect as
    to any such city, tovn or vlllage'or special sahool
    dlstrlct, or independentschool distrlat. Xt Is hereby
    ex9resely and apsolfloallyprovided that penalties and
    Interest herein released are released only on delinquent
    ad valorem and 9oLl taxes and on no other taxes.
         "Section 2. That all costs of every kind and char-
    acter that have accrued or attached or that may here-
    after accrue or attach to or by reaoon of delinquent
    poll or ad valorem taxes 6n vhioh said 9011 or ad va-
    lorem tax the interest and penalties have been released
    by ay of the 9rovlsinns of th%a Act shall be and ths
    same apa hereby released, and no such costs shall here-
    after be aharged, oolle&ed, OP acaounted for, provided,
    however, that any costs that are now due and payable to
    any officer ordflcial shell remain a valid oblIgatlan,
    notvlthstandingthe provisionshereof.
         "Section 3. Anyone desiring to pay at one time
    all the'delinquenttaxes for only one year vhereIn such
    taxes are delinquent for more than one year ehall.have
    the right to pay the same but vlthout remission of pen-
    alties and Interest; provided, hovever that any persons
    availing themselvesof the benefits of this Act shall be
    required to pay all delinquent ad valorem tsxes due the
    State and county on any speoiflc pieas of property on
    uhiah such taxes are delinquent before the penalties and
    interestmay be released as herein provided; conditioned
    that 8 six per cent (6$) penalty OR the totalS~smOunt
    delinquentbe paid on such property."
I. m
 ~onorubleBowlen Bond, Pege 4


           We refer you to our opinion lo. o-3622 which ve think
 clearly ansvers your first qUeStiOn in the negative. For the
 reasons discussed in said opinion, you are respectfullyadvised
 that your first question Is ansuered In the negative. A oopy
 of that opinion Is enclosed.
           In OUP 0pia10n No. o-3657, in which we aonatrued the
 ssme provisions of Rouse Bill 76, supCa, ve held:
            "Our opinion Is that under the Act no penalty
       on delinquent taxea vi11 bo chargeableby the State
       and county, or by any other political subdlvlalons
       adoptIng the act, them a person pays all the delln-
       quent ad valorem or poll taxes ovIng by hlml"
            "While the 1a43WZge ueed Is perhaps not a8
       clear as might have been used, ve believe that   Seo-
       tlon 3 vaa meant to haV0 thIr efteatt (1) If more
       than oob year's taxes are delinquent, the taxpayer
       may not have the bemilt of the relesss    ii he pays
       for one year only,  oreIf he pays for  any number of
       geara less than alli
               we think the rule rtated In Our 0plnUn o-3657 iB appll-
 aable t0     your BeOOnd qWstiO&   4 copy of that opinion ia being
 ellClOBsd.

           You are, therefore, respeatfullyadvised that It in the
 opinion Of this department that the IWtmiesIOnof penaltier end in-
 terest, as provided for In HouiwBIll 76, supra, In not available
 to the-propertyovners under the facts submitted In your eecond
 question. Your second quention-isaaaord%nglyansvered.Inthe
 negative.
                                               Yours very truly
                                           ATTORNRYOElERALOFTSXAS


                                                    Harold McCraaken
                                                          Asalstaat